                Case 2:20-cv-01703-DB Document 24 Filed 04/12/21 Page 1 of 8


 1   John L. Boze SBN 191846
     Michael S. Wilcox SBN 215269
 2   THE BURTON LAW FIRM
 3   400 Capitol Mall, Ste. 1850
     Sacramento, CA 95814
 4   Telephone: (916) 822-8700
     Facsimile:    (916) 737-5658
 5
 6   Attorneys for Defendant,
     Cosumnes Corporation dba Murieta Equestrian Center
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11
12   CALIFORNIA COASTKEEPER                                Case No. 2:20-cv-01703-TLN-DB
     ALLIANCE,
13                                                         JOINT MOTION FOR STIPULATED
14                          Plaintiff,                     PROTECTIVE ORDER AND ORDER
         v.
15
16   COSUMNES CORPORATION dba
17   MURIETA EQUESTRIAN CENTER,

18                          Defendant.
19
20                   JOINT MOTION FOR STIPULATED PROTECTIVE ORDER
21            One or more of the parties has requested the production of documents or information that
22   at least one party considers to be or to contain confidential information, and that are subject to
23   protection under Federal Rule of Civil Procedure 26(c). The parties agree that good cause exists
24   to protect the confidential nature of the information contained in documents, interrogatory
25   responses, responses to requests for admission, or deposition testimony. The parties agree that
26   the entry of this Stipulated Protective Order ("Protective Order") is warranted to protect against
27   disclosure of such documents and information.
28

                                                       1

                                         STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-01703-DB Document 24 Filed 04/12/21 Page 2 of 8


 1                               STIPULATED PROTECTIVE ORDER
 2          Based upon the above stipulation of the parties, and the Court being duly advised, IT IS
 3   HEREBY ORDERED as follows:
 4          1.      All documents, testimony, and other materials produced by the parties in this case
 5   and labeled "Confidential" shall be used only in this proceeding.
 6          2.      Use of any information or documents labeled "Confidential" and subject to this
 7   Protective Order, including all information derived therefrom, shall be restricted solely to the
 8   litigation of this case and shall not be used by any party for any business, commercial, or
 9   competitive purpose. This Protective Order, however, does not restrict the disclosure or use of
10   any information or documents lawfully obtained by the receiving party through means or sources
11   outside of this litigation. Should a dispute arise as to any specific information or document, the
12   burden shall be on the party claiming that such information or document was lawfully obtained
13   through means and sources outside of this litigation.
14          3.      The parties, and third parties subpoenaed by one of the parties, may designate as
15   "Confidential" documents, testimony, written responses, or other materials produced in this case
16   if they contain information that the producing party has a good faith basis for asserting is
17   confidential under the applicable legal standards. The party shall designate each page of the
18   document with a stamp identifying it as "Confidential," if practical to do so.
19          4.      Notwithstanding the right to designate materials “Confidential,” a party producing
20   documents or materials shall be entitled to redact private personal information, such as social
21   security numbers, private personal financial information, such as salaries and compensation, and
22   the names of inconsequential third parties as long as such information is not relevant to the
23   claims at issue in the matter. Should the party seeking such production disagree as to the
24   relevance of redacted information, the parties shall resolve the issue using the normal discovery
25   issue resolution process, including meeting and conferring on the issue in good faith.
26          5.      If documents or other materials deemed "Confidential" or any papers containing
27   or referencing such materials are filed with the Court, the party so filing such materials shall seek
28   to file them under seal pursuant to the procedures set forth in Local Rule 141. The parties shall

                                                       2

                                         STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-01703-DB Document 24 Filed 04/12/21 Page 3 of 8


 1   cooperate in good faith in de-designating or agreeing to redact confidential information from
 2   such documents so as to minimize the need to seek permission to file materials under seal.
 3          6.      Within thirty (30) days after receipt of the final transcript of the deposition of any
 4   party or witness in this case, a party or the witness may designate as "Confidential" any portion
 5   of the transcript that the party or witness contends discloses confidential information. If a
 6   transcript containing any such material is filed with the Court, it shall be filed under seal
 7   pursuant to the provisions of paragraph 5. Unless otherwise agreed, all deposition transcripts
 8   shall be treated as "Confidential" until the expiration of the thirty-day period.
 9          7.      Use of any information, documents, or portions of documents marked
10   "Confidential," including all information derived therefrom, shall be restricted solely to the
11   following persons, who agree to be bound by the terms of this Protective Order, unless additional
12   persons are stipulated by counsel or authorized by the Court:
13                  a)        Outside counsel of record for the parties, and the administrative staff of
14          outside counsel's firms.
15                  b)        In-house counsel for the parties, and the administrative staff for each in-
16          house counsel.
17                  c)        Any party to this action who is an individual, and every employee,
18          director, officer, or manager of any party to this action who is not an individual, but only
19          to the extent necessary to further the interest of the parties in this litigation.
20                  d)        Independent consultants or expert witnesses (including partners, associates
21          and employees of the firm which employs such consultant or expert) retained by a party
22          or its attorneys for purposes of this litigation, but only to the extent necessary to further
23          the interest of the parties in this litigation.
24                  e)        The Court and its personnel, including, but not limited to, stenographic
25          reporters regularly employed by the Court and stenographic reporters not regularly
26          employed by the Court who are engaged by the Court or the parties during the litigation
27          of this action.
28                  f)        The authors and the original recipients of the documents.

                                                         3

                                          STIPULATED PROTECTIVE ORDER
                 Case 2:20-cv-01703-DB Document 24 Filed 04/12/21 Page 4 of 8


 1                  g)      Any court reporter or videographer reporting a deposition.
 2                  h)      Employees of copy services, microfilming or database services, trial
 3          support firms and/or translators who are engaged by the parties during the litigation of
 4          this action.
 5          8.      Prior to being shown any documents produced by another party marked
 6   "Confidential," any person listed under paragraph 7(c) or 7(d) shall agree to be bound by the
 7   terms of this Order by signing the agreement attached as Exhibit A.
 8          9.      Whenever information designated as "Confidential" pursuant to this Protective
 9   Order is to be discussed by a party or disclosed in a deposition, hearing, or pre-trial proceeding,
10   the designating party may exclude from the room any person, other than persons designated in
11   paragraph 7, as appropriate, for that portion of the deposition, hearing or pre-trial proceeding.
12          10.     Each party reserves the right to dispute the confidential status claimed by any
13   other party or subpoenaed party in accordance with this Protective Order. If a party believes that
14   any documents or materials have been inappropriately designated by another party or
15   subpoenaed party, that party shall confer with counsel for the designating party. As part of that
16   conferral, the designating party must assess whether redaction is a viable alternative to complete
17   non-disclosure. If the parties are unable to resolve the matter informally, a party may file an
18   appropriate motion before the Court requesting that the Court determine whether the Protective
19   Order covers the document in dispute. Regardless of which party files the motion, the party
20   seeking to protect a document from disclosure bears the burden of establishing good cause for
21   why the document should not be disclosed. A party who disagrees with another party's
22   designation must nevertheless abide by that designation until the matter is resolved by agreement
23   of the parties or by order of the Court.
24          11.     The inadvertent failure to designate a document, testimony, or other material as
25   "Confidential" prior to disclosure shall not operate as a waiver of the party's right to later
26   designate the document, testimony, or other material as "Confidential." The receiving party or
27   its counsel shall not disclose such documents or materials if that party knows or reasonably
28   should know that a claim of confidentiality would be made by the producing party. Promptly

                                                        4

                                         STIPULATED PROTECTIVE ORDER
                Case 2:20-cv-01703-DB Document 24 Filed 04/12/21 Page 5 of 8


 1   after receiving notice from the producing party of a claim of confidentiality, the receiving party
 2   or its counsel shall inform the producing party of all pertinent facts relating to the prior
 3   disclosure of the newly-designated documents or materials, and shall make reasonable efforts to
 4   retrieve such documents and materials and to prevent further disclosure.
 5          12.     Designation by either party of information or documents as "Confidential," or
 6   failure to so designate, will not be constitute an admission that information or documents are or
 7   are not confidential or trade secrets. Neither party may introduce into evidence in any
 8   proceeding between the parties, other than a motion to determine whether the Protective Order
 9   covers the information or documents in dispute, the fact that the other party designated or failed
10   to designate information or documents as "Confidential."
11          13.     Upon the request of the producing party or third party, within 30 days after the
12   entry of a final judgment no longer subject to appeal on the merits of this case, or the execution
13   of any agreement between the parties to resolve amicably and settle this case, the parties and any
14   person authorized by this Protective Order to receive confidential information shall return to the
15   producing party or third party, or destroy, all information and documents subject to this
16   Protective Order. Returned materials shall be delivered in sealed envelopes marked
17   "Confidential" to respective counsel. The party requesting the return of materials shall pay the
18   reasonable costs of responding to its request. Notwithstanding the foregoing, counsel for a party
19   may retain archival copies of confidential documents.
20          14.     This Protective Order shall not constitute a waiver of any party's or non-party's
21   right to oppose any discovery request or object to the admissibility of any document, testimony
22   or other information.
23          15.     Nothing in this Protective Order shall prejudice any party from seeking
24   amendments to expand or restrict the rights of access to and use of confidential information, or
25   other modifications, subject to order by the Court.
26          16.     The restrictions on disclosure and use of confidential information shall survive the
27   conclusion of this action and this Court shall retain jurisdiction of this action after its conclusion
28   for the purpose of enforcing the terms of this Protective Order.

                                                        5

                                          STIPULATED PROTECTIVE ORDER
                Case 2:20-cv-01703-DB Document 24 Filed 04/12/21 Page 6 of 8


 1            17.    Either party may designate as “Confidential” materials produced or created prior
 2   to the entry of this Protective Order and such material shall be covered by the foregoing terms.
 3            SO STIPULATED.
 4
 5   Dated:          April 7, 2021                  AQUA TERRA AERIS LAW GROUP
 6
                                                    By:    /s/ Jason R. Flanders
 7                                                  Jason R. Flanders, Esq.
                                                    Attorneys for Plaintiff CALIFORNIA
 8
                                                    COASTKEEPER ALLIANCE
 9
     Dated:          April 7, 2021                  THE BURTON LAW FIRM
10
11                                                  By:    /s/ Michael S. Wilcox
                                                    Michael S. Wilcox, Esq.
12                                                  Attorneys for Defendant, COSUMNES CORP.
13                                                  DBA MURIETA EQUESTRIAN CENTER

14
15                                                 ORDER
16
              Pursuant to the parties’ stipulation, IT IS SO ORDERED.
17
              IT IS FURTHER ORDERED THAT:
18
              1. Requests to seal documents shall be made by motion before the same judge who will
19
     decide the matter related to that request to seal.
20
              2. The designation of documents (including transcripts of testimony) as confidential
21
     pursuant to this order does not automatically entitle the parties to file such a document with the
22
     court under seal. Parties are advised that any request to seal documents in this district is
23
24   governed by Local Rule 141. In brief, Local Rule 141 provides that documents may only be

25   sealed by a written order of the court after a specific request to seal has been made. L.R. 141(a).

26   However, a mere request to seal is not enough under the local rules. In particular, Local Rule

27   141(b) requires that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other

28

                                                          6

                                          STIPULATED PROTECTIVE ORDER
               Case 2:20-cv-01703-DB Document 24 Filed 04/12/21 Page 7 of 8


 1   authority for sealing, the requested duration, the identity, by name or category, of persons to be
 2   permitted access to the document, and all relevant information.” L.R. 141(b).
 3          3. A request to seal material must normally meet the high threshold of showing that
 4   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
 5   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”
 6
     Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);
 7
     Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
 8
            4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
 9
     certain documents, at any court hearing or trial – such determinations will only be made by the
10
     court at the hearing or trial, or upon an appropriate motion.
11
            5. With respect to motions regarding any disputes concerning this protective order which
12
     the parties cannot informally resolve, the parties shall follow the procedures outlined in Local
13
     Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex
14
     parte basis or on shortened time.
15
16          6. The parties may not modify the terms of this Protective Order without the court’s

17   approval. If the parties agree to a potential modification, they shall submit a stipulation and

18   proposed order for the court’s consideration.

19          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

20   of the terms of this Protective Order after the action is terminated.
21          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
22   hereby DISAPPROVED.
23   DATED: April 9, 2021                            /s/ DEBORAH BARNES
24                                                   UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       7

                                         STIPULATED PROTECTIVE ORDER
               Case 2:20-cv-01703-DB Document 24 Filed 04/12/21 Page 8 of 8


 1                                              EXHIBIT A
 2
 3   I, _______________________________, have been advised by counsel of record for
 4   __________________________________ in _______________________________________
 5   of the protective order governing the delivery, publication, and disclosure of confidential
 6   documents and information produced in this litigation. I have read a copy of the protective
 7   order and agree to abide by its terms.
 8
 9                                                 _____________________________________
10                                                 Signed

11                                                 _____________________________________
                                                   Printed Name
12
13                                                 _____________________________________
                                                   Name Date
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      8

                                        STIPULATED PROTECTIVE ORDER
